JANUARY 22, 2010 Kay Jackson 972-281-1486 kay.jackson@kcc.com KIMBERLY-CLARK ANNOUNCES YEAR-END 2 4Q Net Sales Increased 8 Percent to $5.0 Billion; EPS of $1.17 Up 16 Percent 4Q Cash Provided By Operations Rose 48 Percent to $1.0 Billion Company Resuming Share Repurchases and Planning For High Single-Digit to Low Double-Digit Increase in 2010 Dividend 2010 Adjusted EPS Guidance $4.80 to $5.00, Up 6 to 11 Percent Versus 2009 EPS, In Line With or Slightly Above Long-Term Target Company Reaffirms Top- and Bottom-Line Growth Objectives Through 2015 DALLAS, January 22, 2010—Kimberly-Clark Corporation (NYSE: KMB) today reported that net sales in the fourth quarter of 2009 increased 8.4 percent to $5.0billion, including an approximate 5 percent benefit from stronger foreign currency exchange rates.Organic sales rose nearly 3 percent, driven by higher sales volumes of about 2 percent and increased net selling prices of approximately 2 percent, while changes in product mix were unfavorable by about 1 percent.The combined impact of the I-Flow Corporation and Jackson Safety acquisitions added an additional point of sales growth in the quarter.The organic sales growth was highlighted by double-digit increases for the company’s global Health Care business and for K-C’s international operations in Asia, Latin America, the Middle East, Eastern Europe and Africa. Diluted net income per share for the quarter was $1.17 compared with $1.01 in 2008.The bottom-line improvement was driven by a 15 percent increase in operating profit.In addition, earnings per share growth benefited from higher income at the company’s equity affiliate, Kimberly-Clark de Mexico, partially offset by a higher effective tax rate.Fourth quarter gross profit margin increased by 180 basis points compared to the year-ago period, including benefits from higher selling prices, input cost deflation and cost reduction efforts, while the growth in operating profit was achieved despite an increase in strategic marketing spending of about $45 million in local currency terms.For the full year 2009, diluted net income per share was $4.52 compared to the company’s previous guidance of $4.50 to $4.60. For the full year 2008, diluted net income per share and adjustedearnings per share were $4.03 and $4.13, respectively. Adjusted earnings per share in 2008 exclude charges for strategic cost reductions and an extraordinary loss.Additional detail on these items and further information about adjusted earnings per share and why the company uses this non-GAAP financial measure are provided later in this news release. -more- - 2 - Chairman and Chief Executive Officer Thomas J. Falk said, “Our fourth quarter results completed a strong year for Kimberly-Clark.In 2009 we delivered excellent performance in the near-term while we maintained our strong focus on doing what’s right for sustainable, long-term growth.Despite the difficult environment, we grew organic sales by about 3 percent in 2009.At the same time, we aggressively reduced costs, significantly improved profitability and delivered all-time record cash flow.In addition, we increased strategic marketing spending by about $140 million in local currency terms and strengthened our brands with meaningful innovations.We also continued to make progress with our targeted growth initiatives, particularly in our K-C International business and in higher-margin, higher-growth opportunities in K-C Professional and Health Care.All-in-all, we executed our business plans well and achieved growth in earnings per share of 9 percent in 2009 compared to adjusted results in 2008.That’s at the high end of our long-term target and is a terrific accomplishment by K-C’s worldwide team.” Review of fourth quarter sales by business segment Sales of personal care products increased 11.5percent compared with the fourth quarter of 2008.
